Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 8-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al (US 20110144727) hereafter after known as Benedict in view of Nigola et al (US 20140248678) hereafter known as Nigola.


Claim 1:
A system for delivery of light therapy [see Fig. 7 and abstract… “The present invention is a portable and flexible phototherapy device that includes a light pad and a controller.”], said system comprising:
a light emitting pad member [see Fig. 3 element 10 and para 33… “FIG. 3 shows that the light pad 10”] having a light emitter configured to emit blue light, red light or near infrared light [see para 7…. “The plurality of light emitting diodes preferably include: blue diodes, yellow diodes, and red diodes.”];
said pad member being formable into a shape which corresponds to a shape of a body portion so as to be positionable on or near that body portion with said light emitter being within a desired distance of a target treatment zone located on or in that body portion [see abstract …“The flexible phototherapy pad can be positioned over any area of a body in order to provide beneficial illumination of the body part.” which teaches how the pad is flexible. Also, see Fig. 7 element 61 and para 8… “The body strap holds the positioned portable phototherapy device around said body component.” Which includes a body strap to hold the pad in a shape around the body]; and
a battery which delivers power to the light emitter [see Fig. 7 element 51 and para 37… “FIG. 7 shows that the pad is connected to power supply 51, which may be connected to an A/C source, such as a wall outlet.  Alternatively, the power supply may be a D/C battery.”];
However, Benedict is silent as to the energy fluence / power capable of being delivered to the skin being treated. Thus, Benedict fails to disclose “said battery and said desired distance being configured such that the battery powers the light emitter sufficiently to cause the light emitter to emit light which travels said desired distance and delivers 2 - 10 Joules per square centimeter of light energy within said target treatment zone.”
Nigola discloses that applying visible light diodes and near infrared (NIR) diodes at an energy density of 4 Joules/ cm^2 improves DNA synthesis in fibroblasts and muscles cells (ie metabolic functions) [see para 7…. “Furthermore, DNA synthesis in fibroblasts and muscle cells has been quintupled using NASA LED light alone, in a single application combining 680, 730 and 880 nm each at 4 Joules per centimeter squared.”] in the analogous art of phototherapy [see para 2… “In particular, the invention concerns LED components with a wide light spectrum and having a specific peak intensity.  The use of the present LED components for therapeutic, photosynthesis or photomorphogenetic use, such as in skin, muscle, wound treatments as well as activate other various receptors and chemical and physical reactions in living organisms, is also disclosed.”]. 
Since Benedict is directed to phototherapy which is inclusive of activating metabolic functions with the lights [see para 2 of Benedict…. “By taking advantage of optical properties of biological tissues, suitable wavelengths of light can be delivered to, absorbed by, and used by the body to activate metabolic functions.”], but is silent to the 


Regarding claim 2, para 7 of Benedict [see “The plurality of light emitting diodes preferably include: blue diodes, yellow diodes, and red diodes.”] discloses the light emitters including blue diodes which shows the light emitters produce blue light and para 2 of Benedict [see “The photons produced are absorbed by the body through the skin, the eyes, and acupuncture points.”] discloses that these LEDs are capable of being directed to skin as the target treatment zone.

Regarding claim 3, para 7 of Benedict [see “The plurality of light emitting diodes preferably include: blue diodes, yellow diodes, and red diodes.”] discloses the light emitters including red diodes which shows the light emitters produce red light and para The photons produced are absorbed by the body through the skin, the eyes, and acupuncture points.”] discloses that these LEDs are capable of being directed to skin as the target treatment zone. Based on the fact that both the same wavelength range of red light and an energy flux within the claimed range is used as claimed, the light sources of Benedict in view Nigola of are understood to be configured to penetrate the skin as claimed.

Regarding claim 4, as discussed above in rejection to claim 1, Benedict in view of Nigola discloses using near infrared light. Para 2 of Benedict [see “The photons produced are absorbed by the body through the skin, the eyes, and acupuncture points.”]  discloses that these LEDs are capable of being directed to skin. Based on the fact that both the same wavelength range of near infrared light and an energy flux within the claimed range is used, the light sources of Benedict in view Nigola of are understood to be configured to as claimed.



Regarding claim 8, Fig. 8 elements 33 of Benedict are diodes and para 38 of Benedict [see “FIG. 8 shows that the lights 33 are preferably light emitting diodes and are available in many different colors, including blue, yellow, and red (the primary colors)”] discloses a plurality of these diodes which are at least a plurality of light emitters.

Preferably, the relief treatment mode is programmed so that the blue LEDs are used to accomplish the trace pattern and the red and yellow LEDs are faded up and down in intensity for the duration of the treatment.”] which discloses Benedict as using blue and red diodes at the same time as well.

Regarding claim 10, para 7 of Benedict [see “The controller is programmed with one or more treatment modes”] discloses including more than one treatment mode indicating a plurality of light treatment modes.

Regarding claim 11, as mentioned above in claim 10, para 7 of Benedict [see “The controller is programmed with one or more treatment modes”] discloses that the system includes a controller with more than one treatment mode. Additionally, para 8 of Benedict [ “The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.” and “The treatment modes preferably include one or more trace patterns and selectively dimming the light emitting diodes.  The diodes are programmed to dim based on a color of said light emitting diodes.”] disclose these modes as dimming specific diodes based on their colors. This is understood to recite at least a system programmed to operate a first mode wherein primarily or entirely blue light is emitted and a second mode wherein primarily or entirely red light is emitted as lights from other colors are dimmed. As Benedict in view of Nigola includes the use of NIR (near infrared) diodes as discussed in claim 1 above, it is understood that like blue or red diodes disclosed by 


Regarding claim 15
when operating in the first light treatment mode, the blue light emitters emit blue light at a 1% duty cycle and the red and near infrared light emitters will fade up from 1% to 90% in 20 seconds [see para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.” And see para 8 of Benedict… “The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes. And see rejection to claim 1 which discloses including near IR diodes. Thus, these sections describe Benedict in view of Nigola having a mode where all the diodes including red, near infrared, blue LEDs fade up from 1%-90%. Please note, that this recites the claimed mode because the claim only recites that the blue emitters emit blue light 1% a duty cycle which this does in the beginning (the claim does not require the blue light diodes stay at 1% duty cycle for the entire program] 
when operating in the second light treatment mode, the blue light emitters will fade up from 1% to 90% in 20 seconds [see para 8 of Benedict…“The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.  And para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.”] and the red and near infrared light emitters will fade up from 1.3% to 2.5% in 2.5 seconds [see para 8 of Benedict…“The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.  Preferably the frequency components differ between said one or more treatment modes.”  And see rejection to claim 1 which discloses including near IR diodes. And see para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.” This shows the ability to fade up 4.45% per second on average. Finally see para 13 of Benedict… “The preprogrammed modes can be altered by the user so that the treatment may be customized to a specific user.” This shows that Benedict in view of Nigola is preprogrammed to be capable of reciting this part of the second treatment mode]; and
when operating in the third light treatment mode, the blue light emitters will fade up from 1% to 90% in 20 seconds [see para 8 of Benedict…“The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.  and para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.”] and the red and near infrared light emitters will cycle from 30% to 80% in 11.5 seconds [see para 8 of Benedict…“The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.  Preferably the frequency components differ between said one or more treatment modes.”  And see rejection to claim 1 which discloses including near IR diodes. And see para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.” This shows the ability to fade up 4.45% per second on average. Finally see para 13 of Benedict… “The preprogrammed modes can be altered by the user so that the treatment may be customized to a specific user.” This shows that Benedict in view of Nigola is preprogrammed to be capable of reciting this part of the second treatment mode]


Regarding claim 16, para 47 of Benedict [see “For example, one of the preferred treatment modes, such as Facial.TM., may be programmed to include frequencies in the range of 1,000 Hz to 200 Hz.  The frequencies may vary throughout the Facial.TM. treatment period within the programmed range.  In addition, periods of no frequency, or constant on, are preferably interspersed between frequency changes.”] discloses the device as being configured to use diodes with frequencies of 1000-200 Hz which indicates pulsing and the diodes as being configured to be constant on which indicates non-pulsed light.

Regarding claims 17-18
Regarding claim 17:
Benedict in view of Nigola discloses the invention substantially as claimed including all the limitations of claim 1.
However, Benedict in view of Nigola is silent as to the exact coverage of the body surface and thus, fails to disclose a target treatment zone covering more than 700 cm^2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Benedict in view of Nigola to have a target treatment zone covering more than 700 cm^2 because this is a mere modification in size which absent unpredictable results is obvious modification [see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)]

With respect to claim 18, as discussed in claim 17 above Benedict in view of Nigola discloses a target treatment zone of more than 700 cm^2 of body surface, in addition to this as discussed above in rejection to claim 1, Benedict in view of Nigola discloses The photons produced are absorbed by the body through the skin, the eyes, and acupuncture points.”]  discloses that these LEDs are capable of being directed to skin. Based on the fact that both the same wavelength range of near infrared light and an energy flux within the disclosed range are being used as claimed, the light sources of Benedict in view of Nigola are understood to be configured to as claimed.

Regarding claim 19:
A method [see claim 19 of Benedict…  “A method of illuminating a body component”] comprising the steps of:
obtaining or providing a system according to claim 1 [see rejection to claim 1 above];
positioning the pad member on or near the body portion [see para 7…. “The portable phototherapy device may be positioned around a body component by flexibly curving said portable phototherapy device in an inward direction such that said portable phototherapy device partially encircles said body component.”]; and
causing the battery to deliver sufficient power to the light emitter(s) to cause the light emitter to emit light which travels said desired distance and delivers 2 -10 Joules per square centimeter of light energy within said target treatment zone [see rejection to claim 1 above which discloses Benedict in view of Nigola having an energy flux of 4 J/cm^2 to the target treatment zone which is supplied by a battery]

Claim 20
The plurality of light emitting diodes preferably include: blue diodes, yellow diodes, and red diodes.”]
wherein the causing step comprises:
causing the battery to deliver sufficient power to the red LEDs to cause the red LEDs to deliver 2 - 10 Joules per cm. sq. of red light to the target treatment zone body surface area such that the red light penetrates to a depth of 2 to 8 mm below a skin surface of the target treatment zone [para 2 of Benedict “The photons produced are absorbed by the body through the skin, the eyes, and acupuncture points.” discloses that these LEDs are understood to be directed to skin as the target treatment zone. Based on the fact that both the same wavelength range of red light and an energy flux are being used as claimed, the light sources of Benedict in view Nigola are understood to recite this step as claimed.]
However, Benedict in view of Nigola is silent about the pad member size and thus fails to disclose “the pad is sized to deliver light energy from the red LEDs to a target treatment zone that covers more than 700 cm^2”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Benedict in view of Nigola to have a target treatment zone covering more than 700 cm^2 because this is a mere modification in size which absent unpredictable results is an obvious modification [see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)]

s 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict in view of Nigola as applied to claim 1 above, and further in view of Liu et al (US 20120226268) hereafter known as Liu.
Benedict in view of Nigola discloses the invention substantially as claimed including all the limitations of claim 1 which includes the use of battery power.
However, Benedict in view of Nigola is silent as to the details of the battery. Thus, Benedict in view of Nigola fails to disclose “wherein the battery delivers at least about 2.4 amps of power to the light emitter” as recited by claim 4, “wherein the battery comprises a 4 cell, 7.2 volt, 6.8 Amp hour lithium ion battery” as recited by claim 5, and “wherein the voltage is stepped up to 12V” as recited by claim 6.
Liu discloses using a battery power source that is composed of lithium ion batteries [see para 164…. “Battery or batteries 20 may include any number and type of batteries, e.g., A-sized or smaller batteries, or rechargeable or non-rechargeable cells (e.g., Li ion, lithium ferro phosphate, NiMH, NiCAD, or other cells)”] with 9 Volts with a peak current of 10 amps [see para 463… “To provide a peak current requirement of, for example, 10 amps, two AA-sized batteries may be used in some embodiments.”] in the analogous art of phototherapy of tissue [see abstract… “A self-contained, hand-held device for providing radiation-based dermatological treatments includes a device body configured to be handheld by a user”]
Since Benedict in view of Nigola is silent as to the battery power source and Liu discloses that battery power source that uses a plurality of batteries that are lithium ion batteries (ie part of recited claim 6) that produce 10 amps (ie reciting the battery delivers at least about 2.4 amps of power as recited by claim 5) with each battery producing 9 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a lithium ion battery that is 4 cell, 7.2 Volt, 6.8 Amp hour because applicant has not disclosed that a lithium battery with specifically the configuration of a 4 cell, 7.2 Volt, 6.8 Amp hour provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Benedict in view of Nigola in view of Liu’s battery power source, and applicant’s invention, to perform equally well the battery configuration taught by Benedict in view of Nigola in view of Liu or the claimed battery with 4 cells, 7.2 Volts and 6.8 Amp hour because both battery configurations would perform the same function of supplying an voltage of at least 12Volts and supply an energy fluence between 2-10 J/cm^2 equally well. Therefore, it would have been prima facie obvious to modify Benedict in view of Nigola in view of Liu to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nash.


s 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict in view of Nigola as applied to claims 1 and 8-11 above, and further in view of McGinnis et al (US 20090105791) hereafter known as McGinnis.

Benedict in view of Nigola discloses the invention substantially as claimed including all the limitations of claims 1 and 8-11 above including the device as being configured to emit red, NIR and blue light as discussed in rejection to claim 9. 
However, Benedict in view of Nigola is silent as to the exact wavelengths used. Thus, Benedict in view of Nigola fails to disclose wherein the near infrared light having a wavelength of or approximately 880nM is emitted as recited by claim 12, wherein the red light having a wavelength of or approximately 640nM is emitted as recited by claim 13, wherein the blue light having a wavelength of or approximately 465nM is emitted as recited by claim 14.
McGinnis discloses using a range of wavelengths that include a wavelength approximately 880nM, approximately 640nM and approximately 465nM [see para 47 (about 900 nm”), see para 47 (“about 640”), see para 49 (see “about 470nm”) of McGinnis which discloses the near infrared light having a wavelength of or approximately 880nm, the red light having a wavelength of or approximately 640nm and the blue light having a wavelength of or approximately 465 nm respectively in the analogous art of biomodulation [see para 2… “It is thought that infrared radiation not only provides soothing heat but it may also stimulate various sub cellular organelles, such as mitochondria, to promote healing”].
based on how approximately is specified in para 29 of applicant’s specification received on 2/26/2021) to modify Benedict in view of Nigola to use wavelengths similarly to that disclosed by McGinnis as these are known wavelengths used in phototherapy. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Johnson et al (US pat 8900283) hereafter known as Johnson. Johnson is a patent with the same assignee. While, an analysis of the claims of this patent with the current claims of this application do not raise a double patenting rejection, the claims of this patent and applicant share close similarities that depending on the claim amendments could potentially raise a double patenting rejection. In particular claim 1 of this patent is most pertinent as it claims a light emitting pad the produces red, blue and near IR light. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792